Title: To James Madison from William Simmons, 30 January 1816
From: Simmons, William
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Washington
                            Jany 30th. 1816
                        
                    
                    The Secy of war informs me that the Interrogations & answers relative to the extortion practised upon the Cadets at West Point in the prices of the articles furnished to them, and the degrading manner in which they are treated for trifling offences have been referred to you,
                    The case of my son who is one of the Cadets & who has been pricked with bayonets and other ways inflicted with degrading punishment is not yet before you, the papers and proof I have now in my possession, as well as other documents and papers relative to the conduct of Capt A. Parterage one of the Professors, I could wish to have a personal interview with you, and to offer to you such proof & papers as I have in my possession which would seem to call for a reform in the institution at West Point. I will do myself the pleasure to wait upon you at any hour you may please to Signify—and am with great respect your Obt. Servt
                    
                        
                            Wm. Simmons
                        
                    
                